Citation Nr: 1511306	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a right knee disability currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Following the promulgation of these decisions, the Veteran relocated to Florida and jurisdiction of his claims thus was transferred to the St. Petersburg RO.

In November 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of the proceeding is of record.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

In January 2014, the Board remanded these claims for further development.

The issues of service connection for psychiatric and stomach disabilities, to include as secondary to the pain medication prescribed for his service-connected left shoulder disability and right knee disability were raised by the record at the November 2010 hearing.  These issues were referred by the Board in its January 2014 remand, but they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).





FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left shoulder disability has been manifested by subjective complaints of pain, weakness, and fatigability with movement, giving away, and lack of endurance and objective evidence of decreased and painful range of motion, limitation of joint function after repetitive use, guarding of movement, and tenderness to palpation that results in disability that more nearly approximates limitation of motion of the left arm to 25 degrees from the side. 

2.  Throughout the appeal period, the Veteran's right knee disability has been manifested by subjective complaints of pain, weakness, fatigability, and slight instability and objective findings of extension to 0 degrees, and flexion limited to 125 degrees with pain. 


CONCLUSIONS OF LAW

1.  The criteria for an increased 30 percent (but no higher) rating for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.69, 4.71a, Diagnostic Code (DC) 5201 (2014).

2.  The criteria for a disability rating in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5261 (2014); VAOPGCPREC 9-2004 (Sept. 17, 2004).

3.  The criteria for a separate 10 percent (but no higher) evaluation for lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014); VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to this appeal.

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was issued a VCAA letter in February 2008 that specifically advised him of the evidence needed to substantiate his increased rating claims, outlined his responsibilities and those of VA in obtaining relevant evidence, and described in detail how VA assigns disability ratings and effective dates for awards.  This letter was sent prior to issuance of the April and May 2008 rating decisions on appeal.  Thus, the letter complied with VA's duty to notify under 38 C.F.R. § 3.159(b). 

All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports of February 2008 and February 2014 VA examinations; January 2008 to February 2014 VA treatment records; an August 2008 letter from the Veteran's supervisor at the Orlando VA Medical Center, L.J.T.; an October 2008 letter from VA clinician, G.T., PA-C; the Veteran's November 2010 hearing testimony; and statements from the Veteran.

Regarding whether there was substantial compliance with the Board's January 2014 remand directives, the AOJ secured the Veteran's VA treatment records and VA examinations were conducted in February 2014.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the January 2014 remand.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The appeal was readjudicated by a May 2014 SSOC.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the November 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2010 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

1.  Left Shoulder Disability

The Veteran alleges that his left shoulder disability is more severe than the assigned 20 percent evaluation.  

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant, his left shoulder is his minor shoulder for rating purposes.  See February 2008 and February 2014 VA examination reports.  

The Veteran's left shoulder disability has been rated under DC 5201, which pertains to limitation of motion of the shoulder.  38 C.F.R. § 4.71a, DC 5201.  For the minor arm, a 20 percent rating is warranted for limitation of arm motion at shoulder level or to midway between the side and shoulder level.  A maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  DC 5201 "does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion of' the arm."  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

For VA purposes, normal forward flexion of the shoulder is from zero to 180 degrees; abduction is from zero to 180 degrees; and internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."

Range of motion testing during the appeal period has revealed limitation of motion that more nearly approximates limitation to midway between the side and shoulder level, which reflects the criteria for the currently assigned 20 percent rating.  See February 2008 and February 2014 VA examination reports.  However, based on DeLuca factors, the Board concludes that the Veteran is entitled to the next higher 30 percent rating.  Specifically, on February 2008 VA examination, the Veteran reported symptoms of pain, weakness, stiffness, swelling, giving away, lack of endurance, and fatigability.  His pain occurred constantly and he equated it to a 10 out of a 10 pain scale.  Physical examination revealed flexion to 95 degrees with pain, and abduction to 80 degrees with pain.  External rotation was to 40 degrees with pain, while internal rotation was to 60 degrees with pain.  The examiner concluded that pain caused the major functional impact.  

On February 2014 VA examination, flexion was to 90 degrees and abduction was to 80 degrees with no objective evidence of painful motion.  However, the Veteran was unable to perform repetitive use testing because it was too painful.  The examiner found that the Veteran had additional limitation of motion after repetitive use and functional loss as reflected by less movement than normal, weakened movement, and pain on movement.  There was also pain on palpation and guarding of the left shoulder.  Muscle strength of the shoulder was 4 out of 5 on both abduction and flexion.  Impingement testing, empty can testing, external rotation/infraspinus strength testing, lift-off subscapularis testing, crank apprehension and relocation testing, and cross-body adduction testing were all positive.  The Veteran reported experiencing constant pain with flare-ups once or twice a week, lasting two hours each time.  

Further, a January 2008 VA treatment record reflects the Veteran complained of pain in his left shoulder with movement; he was treated with medication and a shoulder sling.  In November 2010, the Veteran reported experiencing pain that he rated as being an 8 on a pain scale of 10.  He described the pain as aching, sharp, shooting, and constant.  Tenderness was elicited on physical examination and was worse with joint movement.  In April 2011, the Veteran reported having progressive shoulder pain for about three weeks.  He indicated his symptoms started after a day when he was moving a lot of computer equipment.  He rated his pain as being a 7 on a pain scale of 10 and being worse with abduction and rotation of the shoulder.  It was noted he could move his shoulder in all directions, but with pain.  In May 2011, he reported that his pain had not improved with Ibuprofen and a short course of steroids.  He was referred for physical therapy treatment.  

At the November 2010 hearing, the Veteran testified that he used a sling to help immobilize his left shoulder and that he tried to use his right arm more than his left arm.  Board Hearing Tr. at 14-15.  He indicated that he was very protective of his shoulder because he did not want to further injure it.  Id. at 15.  
The Board concludes that an approximate balance of the evidence reflects that factors such as pain, weakness, and fatigability cause the Veteran to experience symptoms that more nearly approximate a higher 30 percent rating for his left shoulder disability throughout the appeal period.  This is the maximum schedular rating available under DC 5201.  

The Board has considered whether the Veteran is entitled to a higher schedular rating under any other DC.  DC 5203 (impairment of the clavicle or scapula) provides a maximum 20 percent schedular rating.  Thus, a rating in excess of 30 percent is not available to the Veteran under these criteria.  Regarding DCs 5200 and 5202, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation, nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  38 C.F.R. § 4.71a, DCs 5200, 5202.  Accordingly, the criteria pertaining to those disabilities are not applicable in this case and the Veteran is not entitled to a rating in excess of 30 percent under any of these criteria.   

In summary, the Board concludes that the evidence more nearly approximates findings that warrant a 30 percent, but no higher, rating for the left shoulder disability.  

2.  Right Knee Disability 

The Veteran alleges that his right knee disability is more severe than the assigned 10 percent evaluation. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 
The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5260.  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  In the present case, the Board finds the most appropriate diagnostic codes for the right knee are DCs 5260 and 5257.  DC 5257 evaluates instability and DC 5260 contemplates limitation of flexion.  DCs 5003 (degenerative arthritis) and 5261 (limitation of extension) may also be applicable.

The Board has also considered whether separate or increased evaluations are warranted under any other DCs pertaining to knee disabilities that would afford the Veteran a higher rating.  There is no evidence of ankylosis of the knee to warrant a rating under DC 5256; no evidence of symptomatic removal of semilunar cartilage under DC 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under DC 5258; and no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under DC 5262 for impairment of the tibia and fibula.  Hence, the Board will not discuss these DCs any further.

The Board will next discuss whether the Veteran is entitled to a higher rating for a right knee disability based on limitation of motion.

      a.  Limitation of Motion  

The record shows the Veteran has arthritis in the right knee (see, e.g., November 2010 VA X-ray report); hence, evaluation under DC 5003 for degenerative arthritis may be appropriate.  At the November 2010 hearing, the Veteran indicated his belief that he was entitled to a separate rating based on arthritis.  Board Hearing Tr. at 3.  DC 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  In the absence of limitation of motion, evaluation will be under DC 5003 which provides for 10 and 20 percent ratings based on X-ray evidence of major or minor joint involvement and whether there are incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  Note (1) to DC 5003 provides that a rating based on X-ray evidence under DC 5003 will not be combined with ratings based on limitation of motion.  Here, since the record reflects the Veteran has compensable limitation of motion, rating under DC 5003 based on X-ray findings is not appropriate.  Hence, the law precludes the Board from granting the Veteran a separate rating for his arthritis.

Under DC 5003, arthritis of the knee manifested by compensable limitation of motion is evaluated under DC 5260, for limitation of flexion, and DC 5261, for limitation of extension.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Under DC 5260, a higher 20 percent rating is warranted where flexion is limited to 30 degrees.  Under DC 5261, a 10 percent evaluation is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

On February 2008 VA examination, flexion of the right knee was limited to 125 degrees with pain, while extension was full to 0 degrees.  The examiner noted that joint function was additionally limited by pain after repetitive use testing.  The Veteran reported subjective factors of pain, weakness, stiffness, swelling, redness, giving way, lack of endurance, and fatigability.  The examiner concluded after physical examination that fatigue, weakness, lack of endurance and incoordination did not additionally limit joint function.  Objective testing revealed decreased and painful range of motion, with a mild effect on daily activities.  

A June 2008 VA treatment record and February 2014 VA examination report reflect flexion limited to 130 degrees, with extension full to 0 degrees.  In June 2008, the Veteran reported experiencing dull pain that was intermittently sharp, occasional swelling, with aggravating factors of prolonged immobilization or ambulation.  Examination revealed crepitation with range of motion.  Physical examination in February 2014 revealed no objective evidence of painful motion and no additional limitation of motion after repetitive use testing.  The examiner stated that the Veteran experienced functional loss as reflected by having less movement than normal and pain on movement.  The examiner found that it would be speculation to determine how much a flare-up would affect the Veteran's range of motion and pain unless he was present for an examination during a flare-up.  
Other VA treatment records during the appeal period have shown full range of motion of the right knee, with the Veteran complaining of pain that was controlled by medication.  See, e.g., January 2008, February 2008, and April 2012 VA treatment records.  In January 2012, he reported that his pain had increased since December and that it was characterized by aching and throbbing.  In April 2012, he reported that he used to be very physically active, playing basketball and running, but he had stopped these activities in the past year because of increasing pain and noticeable locking of the knee.

In a September 2008 letter, the Veteran reported that he experienced immense pain at least three times a week, which interfered with his ability to function normally.  When he experienced such intense pain it was not relieved by pain medication.  At the November 2010 hearing, the Veteran testified that his pain had recently increased to the point that it was affecting his personal life, in that he was unable to do activities with his son.  Board Hearing Tr. at 6.  He indicated that he was constantly taking pain medication, which made it difficult to stay focused.  Id. at 12.   

The record reflects the Veteran has worked as an Information Technology (IT) floor technician at the Orlando VA Medical Center.  This position required physically demanding duties, involving a lot of walking, bending, lifting computer equipment and standing.  See August 2008 letter from L.J.T.; October 2008 letter from G.T., PA-C.  The Veteran and his supervisor requested that he be trained through VA vocational rehabilitation in Networking and Security, so that he could apply for more sedentary positions.  Board Hearing Tr. at 11-12; August 2008 letter from L.J.T.  VA accepted him into the vocational rehabilitation program and he currently holds a more sedentary position.  Board Hearing Tr. at 12.  He testified that being in a sedentary job has caused him to experience locking of his knee once a day.  Id.

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's right knee disability does not meet the criteria for a higher 20 percent rating under DC 5260.  The RO's assignment of a 10 percent rating under DC 5260 was based on the Veteran's symptoms of pain and functional loss, even though objective evidence revealed his range of motion was only slightly limited.  The evidence does not reflect functional impairment congruent with a rating higher than already assigned.  The additional limitations reflected by the Veteran's reports of having to change job positions to a sedentary position and pain with physical activity have already been taken into consideration in the assigned 10 percent rating.  Even when considering such factors, the Veteran's right knee has not been shown to be so disabling as to result in a higher 20 percent rating based on limitation of flexion.  

A preponderance of the evidence is also against a finding that the Veteran is entitled to a separate compensable rating for limitation of extension under DC 5261.  Even when considering DeLuca factors of pain, the evidence does not show right knee extension limited to a compensable 10 degrees.  Thus, the Veteran is not entitled to a separate compensable rating for limitation of extension under Code 5260.  VAOPGCPREC 9-2004.

The Board has also considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that limitation of motion of the right knee has been consistent with a 10 percent rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a higher rating based on limitation of motion have not been shown.  Accordingly, staged ratings are not warranted for the right knee disability based on limitation of motion.

      b.  Instability

The record reflects the Veteran has experienced instability of the right knee during the appeal period.  Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  Hence, the Board will next consider whether he is entitled to a separate evaluation for instability of the right knee under DC 5257.  

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of  terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   

The Veteran has reported experiencing instability and locking in his right knee throughout the appeal period.  See February 2008 and February 2014 VA examination reports; November 2010 Board Hearing Tr. at 7; January and April 2012 VA treatment records.  At the November 2010 Board hearing, the Veteran testified that he has two knee braces, a metal one that offers more protection, and a second one that does not offer as much protection, but can be worn under his clothing.  See Board Hearing Tr. at 10.  VA records reflect the Veteran has been provided with knee braces.  See February 2008 VA examination report; April 2008 VA treatment record.  In July 2008 he began physical therapy at VA with the goal of increasing his knee stability.  He was scheduled to appear for six visits, but did not show for four of them and was discharged from physical therapy as a result.  

The Veteran is competent to describe symptoms of instability as they are observable by a lay person.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's statements to be credible, as his description of symptoms has been consistent throughout the record and is supported by evidence showing that VA has provided him with knee braces.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds that the Veteran's competent and credible reports of instability in the right knee are consistent with non-ligamentous instability and giving way of the right knee.  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to a separate 10 percent rating for slight instability of the right knee throughout the appeal period. 

A preponderance of the evidence is against a finding that he is entitled to a higher 20 percent rating for moderate instability of the right knee.  Although the Veteran has consistently reported experiencing instability of the knee and the record reflects he uses knee braces, physical examination has not provided objective evidence of right knee instability.  On February 2008 VA examination anterior and posterior cruciate ligaments stability testing and medial/lateral instability testing were all normal.  On February 2014 VA examination, Lachman, posterior drawer, and varus/valgus testing were normal.  The examiner noted that there was no X-ray evidence of patellar subluxation.  VA treatment records also reflect that instability testing has been normal.  See June 2008 and April 2012 VA treatment records.  Since the record contains no objective evidence of recurrent subluxation or lateral instability, the Board concludes that a preponderance of the evidence is against a finding that instability of the right knee more nearly approximates moderate symptomatology.

The Board has considered whether staged ratings are appropriate under DC 5257.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that instability of the right knee has been consistent with the separate 10 percent rating the Board is assigning for the entire time period on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating based on instability have not been shown.  Accordingly, staged ratings are not warranted for instability of the right knee.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for a right knee disability based on limitation of motion.  The Board finds that the evidence more nearly approximates findings warranting a separate 10 percent rating for right knee instability throughout the appeal period.  A preponderance of the evidence is against a finding that instability of the right knee more nearly approximates the criteria for a higher 20 percent rating.




3.  Extraschedular Ratings

The Board has also considered whether referral for extraschedular ratings for the right knee or left shoulder disabilities is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's right knee disability is manifested by objective evidence of pain and limitation of motion, with subjective complaints of instability, pain, fatigue, and weakness.  The Veteran's left shoulder disability is manifested by objective evidence of limitation of motion and pain, limitation of function after repetitive use testing, guarding, and tenderness to palpation with subjective complaints of pain, weakness, and fatigability with movement, giving away and lack of endurance.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's right knee and left shoulder disabilities.  In short, there is no indication in the record that the average industrial impairment from his right knee and left shoulder disabilities would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A rating in excess of 10 percent for a right knee disability based on limitation of motion is denied.

A separate 10 percent rating for instability of the right knee is granted, subject to the regulations governing the payment of monetary awards.

A 30 percent rating (but no higher) for a left shoulder disability is granted, subject to the regulations governing the payment of monetary awards.  




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


